Citation Nr: 1757421	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  08-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to October 31, 2011, for degenerative disc disease (DDD) with a history of low back strain (low back disability), and in excess 40 percent since October 31, 2011.  

2.  Entitlement to an effective date earlier than October 2, 2014, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1978 to December 1978 and from June 1985 to July 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2011 and July 2014, the Board remanded the increased rating claim for the low back disability and a claim of entitlement to a TDIU.  By an October 2014 rating decision, the RO granted entitlement to a TDIU, effective October 2, 2014.  The Board denied the increased rating claim for the low back in a June 2016 decision, but granted a separate compensable disability rating for a left lower extremity sciatic neuropathy associated with the low back disability.  The Board also determined that a claim of entitlement to a TDIU prior to October 2, 2014, was not on appeal as the Veteran did not disagree with the October 2014 rating decision that assigned the October 2, 2014, effective date.  

In a March 2017 Joint Motion for Partial Remand (Joint Motion), while on appeal to the United States Court of Appeals for Veterans Claims (Court), the parties agreed that the Board's June 2016 decision denying the increased rating claim for the low back disability needed to be vacated and the claim needed to be remanded for an addendum VA medical opinion; however, the Joint Motion did not disturb that part of the Board's decision that granted a separate compensable disability rating for a left lower extremity sciatic neuropathy associated with the low back disability.  Furthermore, the parties determined in the Joint Motion that entitlement to an effective date earlier than October 2, 2014, for the grant of entitlement to a TDIU was raised by the record and should have been adjudicated by the Board in its June 2016 decision.  Accordingly, the Board has characterized the issues on appeal as listed on the title page of this decision.

The Board notes that the Veteran filed a notice of disagreement (NOD) with a July 2017 rating decision denying certain dependency benefits.  As the RO is actively developing this claim, and as the Veteran has not yet perfected an appeal to the Board, the Board determines that this claim is not yet ripe for adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the March 2017 Joint Motion, the Board must remand the increased rating claim for the low back disability for an addendum VA medical opinion.  Specifically, the parties agreed in the Joint Motion that an October 2014 VA examination report, which addressed the Veteran's bilateral lower extremity radiculopathy symptoms, was inadequate, as it provided factually inconsistent findings.  For example, the October 2014 VA examiner determined that the Veteran's right and left lower extremities were affected by radicular symptoms, including numbness and paresthesias and/or dysesthesias, but also indicated that only the Veteran's left leg femoral nerve was affected.  The examiner also determined that the Veteran had radiculopathy on his left side only and that his right side was not affected by radicular symptoms.  Because the examiner did not provide an explanation for these incongruent symptoms, the parties agreed in the Joint Motion that a remand was appropriate for an addendum opinion addressing the Veteran's radicular symptoms of the right lower extremity.  Thus, the Board remands the Veteran's increased rating claim for the low back disability for an addendum VA medical opinion clarifying the inconsistent findings pertaining to the Veteran's right lower extremity radiculopathy symptoms located in the October 2014 VA examination report.  

The Board must remand the claim of entitlement to an effective date earlier than October 2, 2014, for the grant of entitlement to a TDIU because this claim is inextricably intertwined with the Veteran's claim for an increased rating for the low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, a grant of a higher disability rating for the low back disability, whose appeal period stems from December 2005, would impact the determination as to whether the Veteran was entitled to a TDIU prior to October 2, 2014.  

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the October 2014 VA examiner and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's low back disability symptoms.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the current severity of the Veteran's low back disability, including any associated neurologic abnormalities, to include the Veteran's right lower extremity radiculopathy symptoms, if any such symptoms are present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the October 2014 VA examination report, and sound medical principles, the VA examiner should:

a. Clarify the factual findings from the October 2014 examination report as to whether the Veteran has any symptoms of radiculopathy in his right lower extremity associated with his service-connected back disability, as there appears to be an inconsistency in the clinical findings.  For example, the examiner determined that the Veteran's right and left lower extremities were affected by radicular symptoms, including numbness and paresthesias and/or dysesthesias, but also indicated that only the Veteran's left leg femoral nerve was affected.  The examiner also determined that the Veteran had radiculopathy on his left side only and that his right side was not affected by radicular symptoms.

b. If the examiner determines that the Veteran has objective or subjective neurological symptoms, to include radiculopathy, in his right lower extremity associated with the service-connected low back disability, the examiner should determine the severity of such symptoms and identify all lower extremity nerves involved.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other development deemed necessary, readjudicate the increased rating claim for the low back disability and the earlier effective date claim for the grant of entitlement to a TDIU in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

